



Exhibit 10.11


CONSULTING AGREEMENT


This CONSULTING AGREEMENT (“Agreement”) is entered into as of December 21, 2018,
by and between Bright Horizons Family Solutions LLC (the “Company” or “Bright
Horizons”), and Mandy Berman (“Consultant”) with an effective date as of
February 28, 2019 (the “Effective Date”). The Company and Consultant are each
referred to herein individually as a “Party” and together as the “Parties.”


WHEREAS, the Consultant has provided notice of her intent to step down as an
officer of the Company effective end of business on February 28, 2019.


WHEREAS, in connection with the Consultant’s departure from the Company and as a
result of her unique knowledge and expertise, the Company desires to retain
Consultant to provide, on an independent contractor basis, certain advisory,
transitional and consulting services as reasonably requested by the Company, and
Consultant desires to perform such services, on an independent contractor basis,
for the Company, pursuant to the terms and conditions hereinafter set forth in
this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and other good and valuable consideration, the adequacy of which is
hereby acknowledged, the Parties agree as follows:


1.
Consultant’s Services. The Company hereby retains Consultant as of the Effective
Date, and Consultant hereby agrees to use her best efforts to diligently perform
for the Company, certain services, roles, tasks, responsibilities and duties as
reasonably requested by the Company from time to time and commensurate with the
consulting fees described herein, to assist with the operations of the Company,
including the transition of her role as an officer of the Company, and other
such matters as the Company may reasonably require from time to time (the
“Services”), upon the terms and conditions set forth in this Agreement.
Consultant shall render the Services ethically, conscientiously and in a
professional and workmanlike manner in accordance with industry standards, and
devote her best efforts and abilities thereto.



2.
Compensation and Expenses. The Company shall provide Consultant consulting fees
in an aggregate amount of $25,000 to be paid in four (4) equal payments over the
course of the Term as full and complete compensation for the Services. The
Company shall promptly pay or reimburse Consultant for all reasonable and
necessary expenses incurred by Consultant in connection with the performance of
the Services and related to the business of the Company, provided that such
expenses are documented, itemized, and accounted for in accordance with Company
policies and the requirements of the Internal Revenue Service.



3.
Term. The term of this Agreement, and the period during which Consultant will
provide Services to the Company hereunder, shall commence on the Effective Date
and shall continue in effect for a period of twelve (12) months (the “Term”),
unless earlier terminated in accordance with Section 13 of this Agreement.



4.
Independent Contractor Status. It is specifically understood and agreed that
during the term of this Agreement, Consultant’s relationship to the Company will
be that of an independent contractor. As an independent contractor, Consultant
shall have sole and exclusive responsibility for the procurement of and payment
for all necessary insurance for the performance of the Services. Consultant also
shall have sole and exclusive responsibility for the payment of all federal,
state and local income taxes, including Social Security and other similar taxes,
with respect to any compensation provided by the Company hereunder.



5.
Definition of Proprietary Information.    The term (“Proprietary Information”)
shall mean all knowledge and information which, Consultant acquired or may
acquire as a result of, or related to, her relationship with the Company
concerning the Company’s business, including but not limited to research and
development activities; sales and marketing plans and materials; product
specifications, technical data, and technical specifications; diagrams;
notebooks, technical specifications and formulae; copyrightable works;
operations, proprietary technologies (whether of the Company or its customers);
systems, processes, manufacturing know-how and show-






--------------------------------------------------------------------------------





how, and trade secrets; cost and pricing policies and documentation; methods of
doing business; customer names and profiles; and projects, plans and proposals,
and all other non-public business information of the Company. Notwithstanding
the foregoing sentence, Proprietary Information does not include (i) information
which is or becomes publicly available (except as may be disclosed in a
threatened breach or actual violation of this Agreement); (ii) information
received from a third party outside the Company that was disclosed without a
breach of any confidentiality obligation; or (iii) information already known or
developed by Consultant independent of any relationship with the Company.


6.
Nondisclosure Obligation. Except as expressly provided in Section 7, Consultant
agrees that she will not at any time, either during or after the Term or any
termination of this Agreement, without the prior written consent of the Chief
Executive Officer of the Company, divulge or disclose to anyone outside the
Company, or appropriate for her own use or the use of any third party, any such
Proprietary Information, and will not during her engagement by the Company
hereunder, or at any time thereafter, disclose or use or attempt to use any such
Proprietary Information for her own benefit, or the benefit of any third party,
or in any manner which may injure or cause injury to the Company. Consultant
further agrees not to make any notes, memoranda, or other written information
relating to any matter within the scope of any Proprietary Information at any
time other than for the benefit of the Company. Either during or after the
termination of Services, Consultant shall not use or permit to be used any such
information otherwise than for the direct benefit of the Company. Upon
termination of the Services, Consultant shall deliver to the Company all such
written information and all copies thereof made during the term of this
Agreement. This Section shall apply with equal force and effect to the work
product resulting from Consultant’s Services hereunder and to all other property
or Proprietary Information of the Company.



7.
Disclosure Exceptions. Nothing in this Agreement shall prohibit or restrict
Consultant from lawfully (a) initiating communications directly with,
cooperating with, providing information to, causing information to be provided
to, or otherwise assisting in an investigation by any governmental or regulatory
agency, entity, or official(s) (collectively, “Governmental Authorities”)
regarding a possible violation of any law; (b) responding to any inquiry or
legal process directed to Consultant individually (and not directed to the
Company and/or its subsidiaries) from any such Governmental Authorities; (c)
testifying, participating or otherwise assisting in an action or proceeding by
any such Governmental Authorities relating to a possible violation of law; or
(d) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Additionally, pursuant to the federal Defend
Trade Secrets Act of 2016, Consultant shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that: (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and (ii)
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made to Consultant’s attorney in relation to a lawsuit for
retaliation against Consultant for reporting a suspected violation of law; or
(c) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Nor does this Agreement require
Consultant to obtain prior authorization from the Company before engaging in any
conduct described in this paragraph, or to notify the Company that she has
engaged in any such conduct.



8.
Noncompetition. By executing this Agreement, Consultant acknowledges that all
post-employment obligations under that certain Noncompetition, Nonsolicitation
and Nondisclosure Agreement dated January 22, 2016 between Consultant and Bright
Horizons Children’s Centers LLC (the “Current Non-Compete”) remains in full
force and effect, and acknowledges the ongoing requirement to comply with those
obligations pursuant to the terms of that agreement and hereby agrees that
nothing herein shall effect the enforceability of the Current Non-Compete. In
consideration of the consulting fees provided herein and other good and valuable
consideration as provided to the Consultant under certain existing agreements
with the Company, by executing this Agreement, the Consultant and Company hereby
agree that Section 2, Noncompetition, of the Current Non-Compete shall be
extended for a period of one (1) year after the expiration of the Term and will
continue in full force and effect without any further action required on the
part of the Parties.








--------------------------------------------------------------------------------





9.
Non-solicitation.



(a)     During the Term and except as may otherwise be approved by the Company
in its sole discretion, Consultant will not directly or indirectly either on
Consultant’s own behalf or on behalf of any other commercial enterprise:


(i)
solicit or participate in the solicitation of any of Company’s clients
(companies for which Company provides services), Company providers (entities
with whom Company has a beneficial relationship), or prospective clients
(companies that Company is soliciting as a client, as of the date of Employee’s
termination); or



(ii)
solicit, discuss employment with, recruit, attempt to recruit, hire or attempt
to hire any current or former Company employees. In the case of former Company
employees, this non-solicitation obligation shall end upon the expiration of one
hundred twenty (120) days after the former employee’s departure from Company.



(b)     For clarification, Section (a)(i) shall not limit Consultant from
otherwise working with any other commercial enterprise having a business
relationship with any Company client, provider or prospective client, subject to
Consultant’s other obligations under this Agreement and the existing Current
Non-Compete (for example, confidentiality).


(c)     The Consultant and the Company further acknowledge that Section 3,
Nonsolicitation, of the Current Non-Compete shall continue to operate by its
terms for a period of two (2) years after the Effective Date, which includes a
period of one (1) year after the expiration of the Term, as provided for in the
Current Non-Compete.


10.
Nondisparagement.



(a)     By executing this Agreement, Consultant agrees and covenants that she
will not at any time make, publish or communicate to any person or entity or in
any public forum any defamatory or disparaging remarks, comments, or statements
concerning the Company or its businesses, or any of its employees, officers, or
any of its subsidiaries or affiliates; provided, however, that this Section 10
is subject to the provisions of Section 7.


(b)     By executing this Agreement, Company agrees and covenants that it will
not at any time make, publish or communicate to any person or entity or in any
public forum any defamatory or disparaging remarks, comments, or statements
concerning Consultant. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings).


11.
Work-For Hire.    Consultant agrees that all work product created as a result of
her activities as a consultant to the Company shall be considered work for hire,
with all right, title and ownership therein vesting in the Company. Consultant
hereby assigns to the Company the sole and exclusive right to such work and
agrees to promptly disclose to the Company any and all such work, and that, upon
request of the Company, Consultant shall execute and deliver any and all
documents or instruments and take any other action which the Company shall deem
necessary to assign to and vest completely in the Company, to perfect trademark,
copyright and patent protection with respect to, or to otherwise protect the
Company’s trade secrets and proprietary interest in such work.



12.
Cooperation. Consultant agrees to reasonably cooperate with, assist and advise
the Company hereafter with respect to all matters arising during or relating to
Consultant’s engagement and prior employment, including but not limited to any
investigation which may be performed by the Company or any Government Agency or
any litigation or regulatory proceeding in which the Company may become
involved. Such assistance shall include being reasonably available for
interviews by the Company or its counsel, depositions, and/or court appearances
at the Company’s reasonable request. The Company shall attempt to schedule such
assistance at mutually convenient times and places. The Company shall reimburse
Consultant for all reasonable expenses, such as travel, lodging and meal
expenses, incurred by Consultant at the Company’s request, consistent with the
Company’s






--------------------------------------------------------------------------------





generally applicable policies for employee expenses. To the maximum extent
permitted by law, Consultant agrees to notify the Company’s General Counsel if
she is contacted by any person contemplating or maintaining any claim or legal
action against the Company, or by any agent or attorney of such person, within
three business days of such contact.


13.
Termination. Consultant’s engagement hereunder may terminate upon the occurrence
any of the following events: (i) immediately upon the mutual agreement of the
Parties, or (ii) immediately upon written notice to Consultant due to: (a)
Consultant’s breach of Sections 6, 8, 9, 10(a), 11, 12 or 16; or (b) any act or
omission by Consultant which involves willful misconduct, material neglect of
the Company’s business or intentional dishonesty to the Company. Upon
termination of this Agreement and Consultant’s engagement hereunder, the Company
shall have no further obligations to Consultant under this Agreement or
otherwise.



14.
Accrued Pay and Benefits and Expenses as an Employee. Consultant acknowledges
and agrees that any payments due under Section 11.1 of that certain Amended and
Restated Severance Agreement dated January 1, 2016 by and between Consultant and
Company (the “Severance Agreement”) are in complete satisfaction of any and all
compensation due to the Consultant from the Company as of the Effective Date and
that, except as expressly provided under this Agreement and certain other
Company Equity Plans (as defined below) and related award agreements in effect,
no further compensation is owed or will be paid. Consultant further acknowledges
and agrees that she shall submit a final expense reimbursement statement
reflecting all business expenses incurred through the Effective Date for which
reimbursement is sought, and the Company shall reimburse Consultant for any
authorized and documented expenses in accordance with the Company’s regular
business practices.



15.
Status of Employee Benefits. Except for any right Consultant and her eligible
dependents may have to continue participation in the Company’s group medical,
dental, and vision plans under the federal law known as “COBRA” or under the
Severance Agreement, Consultant’s participation in all employee benefit plans of
the Company shall end as of the Effective Date. In accordance with the terms of
those plans, Consultant will be given timely notice of eligibility for
continuation coverage through COBRA and Consultant will need to actively elect
COBRA in order for any health insurance benefits to continue after the Effective
Date.



16.
Release. By executing this Agreement, Consultant acknowledges and agrees to
execute a mutually agreeable release (“Release”) of the Company as provided
under separate cover effective as of the Effective Date in connection with the
Consultant’s voluntary resignation with the Company within twenty-one (1) days
following the Effective Date.



17.
Arbitration. The Parties agree that with respect to any and all claims that
Consultant and the Company now have or in the future may have against each
other, including, without limitation, contract claims, tort claims, claims for
compensation, penalties or restitution and any other claim under any federal,
state or local statute, constitution, regulation, rule, ordinance or common law,
in each case, directly or indirectly arising out of or related to this
Agreement, Consultant’s relationship with the Company, Consultant’s provision of
Services to the Company, or the termination of Consultant’s relationship with
the Company (collectively “Covered Claims”) the claimant agrees to notify the
other Party in writing of any Covered Claim within five (5) business days of
becoming aware of such Covered Claim so that the Parties can attempt in good
faith to cure or resolve such Covered Claim informally. Such notice must include
a detailed description of the nature or basis of the Covered Claim, and the
specific relief sought.



a)
To the extent that any Covered Claim cannot be resolved informally, such Covered
Claim shall be subject to and will be resolved by binding arbitration, except
with respect to any claim (i) that is expressly precluded from arbitration by a
governing federal law or by a state law that is not preempted by the Federal
Arbitration Act, 9 U.S.C. § 1 et seq. (“FAA”); or (ii) that seeks injunctive or
other equitable relief in aid of arbitration. The Parties irrevocably consent
and agree that (i) any arbitration will occur in Boston, Massachusetts; (ii)
arbitration will be conducted confidentially by a single arbitrator in
accordance with the then-current arbitration rules and procedures of JAMS (and
its then-existing emergency relief procedures to the extent either Party seeks
emergency relief prior to the appointment of an arbitrator), which rules and
procedures are available at www.jamsadr.org, unless those rules or procedures
conflict






--------------------------------------------------------------------------------





with any express term of this Agreement, in which case this Agreement shall
control; (iii) the federal courts sitting in the Commonwealth of Massachusetts
have exclusive jurisdiction over any appeals and the enforcement of an
arbitration award; and (iv) the state or federal courts sitting in the
Commonwealth of Massachusetts have exclusive jurisdiction over any claim that is
not subject to arbitration, and in such case, the rights and obligations of the
Parties will be governed by, and construed and enforced, both substantively and
procedurally, in accordance with, the laws of the Commonwealth of Massachusetts
without regard to choice of law or conflict of law rules or provisions. Each
Party will pay its own attorneys’ fees, witness fees, and all other costs and
fees that it incurs in connection with the arbitration, except that the Company
will pay all JAMS filing or administrative fees.


18.
Entire Agreement. This Agreement and the Release constitute the entire Agreement
between the Parties relative to the Consultants’ consulting and advisory
arrangement, and supersede all proposals or agreements, written or oral, and all
other communications between the Parties relating to the subject matter of this
Agreement; provided however, nothing herein shall supersede or limit the rights
and obligations of the Consultant under the Severance Agreement, the Current
Non-Compete, and the Company’s 2008 Equity Incentive Plan, as amended and 2012
Omnibus Long-Term Incentive Plan, as Amended and Restated as of June 1, 2017
(together, the “Equity Plans”) and related award agreements. No provision of
this Agreement shall be waived, modified or terminated except in a written
instrument executed by the Company and Consultant. The invalidity, illegality or
unenforceability of any provision of this Agreement shall in no way affect the
validity, legality or enforceability of any other provision of this Agreement.
In the event of a conflict between the terms of this Agreement and the
aforementioned agreements, the terms of this Agreement shall govern.



19.
Successors and Assigns. This Agreement, the services to be performed and all
rights hereunder are unique and personal to Consultant and may not be
transferred or assigned by Consultant at any time. The Company may assign this
Agreement to any successor or assign (whether direct or indirect, by purchase,
merger, consolidation, or otherwise) to all or substantially all of the business
or assets of the Company. This Agreement shall inure to the benefit of the
Company and permitted successors and assigns.



20.
Governing Law. This Agreement shall be governed by and interpreted in accordance
with the laws of the Commonwealth of Massachusetts without regard for any choice
of law provisions. The parties assent to the exclusive jurisdiction of the
Massachusetts courts with regard to any dispute arising in connection with this
Agreement.



21.
Notice. All notices provided for in this Agreement shall be given in writing and
shall be effective when either served by personal delivery, or sent via express
overnight courier service or first-class mail, postage prepaid.



22.
Survival. Notwithstanding anything contained in this Agreement, the provisions
of Sections 5, 6, 7, 8, 9, 10, 11, 12, 16, 17, 18, 20, 21, 22, 23 and 24 of this
Agreement, and the respective rights and obligations of the Parties thereunder,
and any other terms or provision of this Agreement which by their nature are
intended to or should survive, shall survive any expiration or termination of
this Agreement and continue in full force and effect (for the period specified
therein, to the extent applicable).



23.
Remedies Upon Breach. Consultant agrees and understands that any breach of this
Agreement by Consultant could cause irreparable damage to the Company and
monetary damages would be an inadequate remedy. Consultant hereby consents and
agrees that the Company shall have, in addition to any and all remedies of law
or equity, the right to a temporary or permanent injunction or other equitable
relief to prevent any violation of Consultant’s obligations hereunder, or the
right to specific performance (and without the necessity of posting a bond or
other surety). Such relief shall be in addition to, not in lieu of, legal
remedies, monetary damages, or other available form of relief.








--------------------------------------------------------------------------------





24.
Severability. If one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to scope, activity or subject
matter so as to be unenforceable at law, such provision(s) shall be construed
and reformed by the appropriate judicial body by limiting and reducing it (or
them), and/or severing it from the Agreement so as to render the Agreement
enforceable to the maximum extent compatible with the applicable law as it shall
then appear.



25.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.



26.
Acknowledgements. Consultant acknowledges that: (i) Consultant received this
Agreement on the earlier of (a) the date Consultant received a formal offer to
become associated with the Company, and (b) ten (10) business days before the
commencement of Consultant’s relationship with the Company; and (ii) Consultant
has the right to consult with an attorney prior to signing this Agreement.



[Remainder of the page intentionally left blank]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, parties have executed this Consulting Agreement as of the
day and year first above written.


CONSULTANT:
 
BRIGHT HORIZONS FAMILY SOLUTIONS LLC
 
 
 
/s/ Mandy Berman
 
By: /s/ John Casagrande
Signature
 
Name: John Casagrande
 
 
Title: General Counsel
Mandy Berman
 
 
Print Name
 
 




